11/03/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0296



                                    No. DA 22-0296


JAY DONALD WITKOWSKI,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including December 5, 2022, within which to prepare, serve, and file its response

brief.




MLP                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          November 3 2022